DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102 & § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 18-19, 21-23 and 25-27, 29-32 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over .
With regards to claim 19. Gun according to claim 18, wherein the firing device comprises a hammer, hinged to the gripping portion, common to said firing pin tips. While Ledford does not expressly state that the “first and second firing mechanisms” comprise a hinged hammer, it is obvious, if not inherent, that the shotgun would include a hammer since it is a hammer that forces the firing pin to hit the cartridge and most, if not all, pump-action shotguns and semi-automatic firing mechanisms, that are not electrical firing systems, include some sort of hammer.

With regards to claim 22. Gun according to claim 18, wherein the firing device comprises a single trigger to operate a pair of hammers, connection levers, connection gears and/or firing pin bodies, to promote the movement of the firing pin tips. (col. 4, lines 11-26)
With regards to claim 23. Gun according to claim 18, wherein the barrels are of a different calibre to each other. (col. 4, lines 30-32)
With regards to claim 25.   Gun according to claim 18, wherein the slide is mounted on the barrels by means of guide bushes (60, 6868) which at least partially house said barrels.
With regards to claim 26. Gun according to claim 18, wherein the slide identifies a pair of transit apertures (25), opposite each other, of a sufficient cross-section to expel the cartridge cases from the cartridge chambers.
With regards to claim 30. Ledford discloses a gun comprising: a gripping portion (50) and at least one trigger (27) mounted in a movable manner to the gripping portion; a first and a second barrel (30), connected to the gripping portion and flanking each other, wherein an end portion of each barrel delimits a cartridge chamber (col. 4, line 22); a first and a second firing pin tip for a cartridge, a firing device operatively connecting the at least one trigger to the first and the second firing pin tip, wherein the first and second firing pin tip is movable towards the cartridge chambers by the firing device operated by the trigger, wherein the firing device acts on the firing pin tips to allow a substantially simultaneous advancement thereof (col. 4, lines 11-26); and a two row magazine (40) engaged in a gripable part of the gripping portion (see at least Figs. 1 and 2). While Ledford does not expressly state that the “first and second firing mechanisms” comprise a first and second firing pin tip that are movable towards the cartridge chambers, it is obvious, if not inherent, that the shotgun would include firing pin tips since firearms cannot fire cartridges without firing pin tips and all pump-action shotguns and semi-automatic firing mechanisms include both firing pin tips and firing pin tips that are movable towards the cartridge chamber.
With regards to claim 31. Gun according to claim 30, wherein the magazine comprises:

-    a receiver (i.e. magazine bottom) connected to the rows to join them to each other. (Figs. 1 and 2 and col. 4, lines 33-47)
With regards to claim 32. Gun according to claim 31, wherein the connection of at least one of said rows to the bottom of the magazine is releasable. (col. 4, lines 33-47) 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ledford as applied to claim 18 above, and further in view of Hauck (US Patent Application Publication 2012/0204712).  Although Ledford does not expressly disclose the gun comprising a first and a second recovery spring, acting on the gripping portion and on the slide to bring the latter back to the rest configuration when the pressure in the cartridge chambers is below a predefined value, Hauck does.  Hauck teaches a pump-action gun, such as that disclosed by Ledford, comprising a first (50) and second (32) recovery spring, which act on the gripping portion and on the slide to bring the slide back to a rest configuration. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of allowing the shotgun to be a dual action shotgun.
Allowable Subject Matter
Claims 20, 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641